Citation Nr: 1517550	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on June 20, 2012 at Providence Portland Medical Center and Oregon Anesthesiology Group, Portland, Oregon.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & D.B.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

On various occasions, the Veteran raised the issue of entitlement to payment or reimbursement for medical expenses incurred on June 22, 2012 at Providence Portland Medical Center and Oregon Anesthesiology Group in Portland, Oregon.  See July 2012 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of renal stones on June 20, 2012 at Providence Portland Medical Center and Oregon Anesthesiology Group, in Portland, Oregon; prior authorization for such treatment was sought by the Veteran but no response was received from the VA.
 
2.  At the time of the Veteran's admission to Providence Portland Medical Center and Oregon Anesthesiology Group on June 20, 2012, the Veteran was not service connected for any disabilities. 
 
3.  Resolving all reasonable doubt in the Veteran's favor, the services provided to the Veteran by Providence Portland Medical Center and Oregon Anesthesiology Group, on June 20, 2012, were rendered in response to a medical emergency.
 
4.  At the time of the Veteran's admission to Providence Portland Medical Center and Oregon Anesthesiology Group, on June 20, 2012, a VA facility was not feasibly available.


CONCLUSION OF LAW

The criteria are met for prior authorization of payment or reimbursement of medical expenses incurred during a private hospitalization at Providence Portland Medical Center and Oregon Anesthesiology Group on June 20, 2012.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Payment for Unauthorized Medical Expenses

The Veteran has requested reimbursement for medical expenses for his private hospitalization at Providence Portland Medical Center and Oregon Anesthesiology Group on June 20, 2012.  He contends that his private hospitalization on this date was rendered as part of a continued medical emergency and that VA facilities were not available.  

Applicable Laws

As of July 2012, the Veteran was not service connected for any disabilities.  Since that time, service connection has been granted for diabetes mellitus, type 2, tinnitus and bilateral hearing loss.  Significantly, he does not contend, nor does the record otherwise show, that the non-VA medical treatment in question was rendered in connection with those service-connected disabilities.  Moreover, there is no evidence that the Veteran was then, or has ever been, in receipt of a total and permanent rating due to one or more service-connected disabilities.  As such, the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are inapplicable to his medical reimbursement claim.  See Fritz v. Nicholson, 20 Vet. App. 507, 509-10 (2006).  Accordingly, the Board will now consider that claim under alternate laws and regulations.

Where, as here, a claimant seeks reimbursement for emergency treatment at a non-VA facility for a nonservice-connected condition, the evidence must demonstrate that (I) the emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (II) a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (III) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (IV) care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other federal facility, with the medical emergency lasting only until stabilization of the Veteran; (V) the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C.A., Chapter 17 within two years before the non-VA emergency treatment; (VI) the Veteran is financially liable to the non-VA provider of the emergency treatment; (VII) the Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (VIII) the Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (IX) the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728, which applies primarily to emergency treatment for a service-connected disability.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Facts

Evidence indicates that the Veteran first sought treatment on June 15, 2012 for abdominal pain with nausea and vomiting, while on vacation in Oregon.  The Veteran resides in Washington.  He was given intravenous morphine for the pain.  

On the Veteran's behalf, the VA was contacted regarding a transfer.  It was noted that the VA was willing to accept him in transfer, but would not pay for his transportation costs by ambulance.  The record indicates that the Veteran said his wife could drive him over to the VA hospital and that he was comfortable with that; however, the note states that the risks and benefits of that idea were discussed, which included the return of pain and vomiting.  Next, it was noted that the private hospital was still awaiting confirmation of VA physician acceptance and ward bed availability, so the Veteran remained in the private hospital.  The treating physician then noted that it was "a very confusing transfer situation."  Later that night, the VA indicated that they would have the Veteran simply go to the emergency room for evaluation, would not guarantee that he would be admitted, and they would not guarantee coverage if he was sent to a different hospital.  Finally, the Veteran was informed that there were no beds available at the VA.  

The private physician discussed the case with another physician, who agreed to see the Veteran at Portland Providence for a ureteral stent.  That day, an ureteral stent was placed, but he could not have the required shock wave treatment for his right renal calculus because he was taking aspirin.  

On June 20, 2012, the Veteran had a right extracorporeal shockwave lithotripsy.  He was then transferred to the recovery room and told to return to the office in two days, for removal of the stent.

The Board notes that prior to the lithotripsy on June 20, 2012, a consultation request was made on July 17, 2012, for a non-VA resource.  It was noted that the Veteran could not safely travel to a VA due to medical reasons described as severe renal pain with blood in urine and that the Veteran lived more than 50 miles from the Seattle VA Emergency Department.  His primary diagnosis was severe renal pain with blood in urine and obstructing kidney stones.  The requested procedures were evaluation and treatment at the Emergency Department, including laboratory and radiology studies and stent placement, lithotripsy, and stent removal.  Specialty services requested were Tillamook County Hospital Emergency Department on June 15, 2012, Providence Portland Medical Center Emergency Department on June 15, 2012 and June 20, 2012, and Dr. P. from Providence Portland on June 22, 2012.  

On July 17, 2012, it was noted that the Veteran met administrative eligibility as defined in 38 U.S.C.A. § 1703(a)(2)(B) and that the request was being forwarded to clinical reviewers for clinical determination.  Several days later, on July 20, 2012, the request was forwarded to Portland VA Medical Center (VAMC) for approval.  On July 24, 2012, it was noted that Portland VAMC stated they were unsure what was needed.  Several months later, in January 2013, it was noted that Providence Portland called regarding the services for a lithotripsy provided at Providence on June 20, 2012.  It stated that to date, there was no authorization on file for this treatment, although Providence was under the impression that this would be authorized and covered by the VA.  In March 2013, it was noted that the Veteran did not seek prior approval for the lithotripsy performed on June 20, 2012.

In June 2013, the VA administratively denied the Veteran's request for reimbursement for services provided on June 20, 2012, stating that criteria 4 was not met - that the evidence did not indicate that VA facilities were not feasibly available and an attempt to use them beforehand would have been hazardous to life or health.

Analysis

A review of the prior determination of the VA Medical Center and the contentions of the Veteran indicate that the only fact in dispute is whether VA facilities were feasibly available to provide the necessary care and that an attempt to use them beforehand would have been hazardous to life or health  See June 2013 administrative decision.  Accordingly, the Board will confine its analysis to this factor. 

As stated previously, evidence indicates that the Veteran sought treatment on June 15, 2012 for abdominal pain with nausea and vomiting, while on vacation.  He was given intravenous morphine for the pain.  On the Veteran's behalf, the VA was contacted regarding a transfer.  Ultimately, the Veteran was informed that there were no beds available at the VA.  The physician discussed the case with another physician, who agreed to see the Veteran at Portland Providence for a ureteral stent.  That day, an ureteral stent was placed, but he was told he could not have the shock wave procedure for his right renal calculus because he was on aspirin.  He was instructed to discontinue aspirin and to come back several days later to have the shock wave procedure completed. 

On June 20, 2012, the Veteran had a right extracorporeal shockwave lithotripsy.  He was then transferred to the recovery room and told to return to the office in two days, for removal of the stent.

The Board notes that prior to the lithotripsy on June 20, 2012, a consultation request was made on July 17, 2012 for a non-VA resource.  It was noted that the Veteran could not safely travel to VA due to a medical reason described as severe renal pain with blood in urine and that the Veteran lived more than 50 miles from the Seattle VA Emergency Department.  His primary diagnosis was severe renal pain with blood in urine and obstructing kidney stones.  The requested procedures were evaluation and treatment at the Emergency Department, including laboratory and radiology studies and stent placement, lithotripsy, and stent removal.  Specialty services requested were Tillamook County Hospital Emergency Department on June 15, 2012, Providence Portland Medical center Emergency Department on June 15, 2012 and June 20, 2012 and Dr. P. from Providence Portland on June 22, 2012.  

Significantly, the Veteran has consistently maintained that he was unable to drive due to taking prescription medications and that he believed it was logical to complete the procedure with the private physician rather than attempt to secure an appointment with the VA, particularly when he had already been informed that there were no beds available at the VA. 

The Board observes that the Veteran is competent to describe the symptoms underlying his emergency in June 2012.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He also is competent to offer an account of his own impressions of the severity of those symptoms.  Id.  Moreover, the Board has no basis to question the veracity of the Veteran's account in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Indeed, there is nothing in the claims file to suggest that the Veteran has exaggerated his symptoms in the pursuit of his medical reimbursement claim.  On the contrary, the Veteran's reported symptoms are all documented in the private treatment records he has submitted in connection with his claim.  Those records show that the medical care the Veteran received on June 20, 2012, was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other federal facility.  In this regard, the Board notes that the evidence indicates that the Veteran was given intravenous morphine, antinausea medications and prescribed painkillers.  The Veteran was willing to be transferred to the nearest VA facility, but he was notified that there were no beds available.  

Moreover, the Board notes the July 17, 2012 request to the VA for consultation at a private facility.  It was specifically noted that there was an emergent need and the Veteran was unable to safely travel to the nearest VA Emergency Department in Seattle due to severe renal pain, blood in urine, and that he lived more than 50 miles from the VA Medical Center.  A request was made for authorization for services to be provided on June 20, 2012.  No definitive response from the VA was received at that time.  The Board finds that, given the overall circumstances present, a reasonably prudent person would have concluded that delaying immediate medical treatment on June 20, 2012 would have presented a hazard to health or life and that the care provided on that day was rendered in response to a medical emergency.  The Board also finds that the Veteran did, in fact, reasonably seek out treatment from the VA for his renal stones; furthermore, he was notified that there were no beds available at the VA.

Thus, all the elements of 38 U.S.C.A. § 1725, for payment of the expenses incurred by the Veteran at Providence Portland Medical Center and Oregon Anesthesiology Group, on June 20, 2012, have been met and the Veteran's claim is granted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 


ORDER

Payment or reimbursement for medical expenses incurred June 20, 2012, at Providence Portland Medical Center and Oregon Anesthesiology Group, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


